Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/272,979, filed 3/3/2021.
Receipt is acknowledged of the preliminary amendment filed.  The specification has been amended to include headers, claim 3 has been amended to clarify the claim, and claims 4, 6, 8-9 and 11-14 have been amended to remove multiple dependencies.
Claims 1-14 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/13/2021 and 5/13/2021 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sprocket and chain used with a motor(see claim 10 as it depend from claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on pages 7 and 8, reference 34 is referred to a wrap spring and a wrap spring clutch. The specification should refer to 34 consistently as either the wrap spring or wrap spring clutch to overcome the objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, “the other the idle end spindle” has o antecedent basis and is unclear what is being referred to.
In claim 10, it is not clear how the apparatus has a chain sprocket and chain, as well as a motor since the specification sets forth the use of either a chain or motor but not both(see page 4, lines 6-10).
Claim 13, lines 1-8 is a duplicate of elements of claim 14.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quintas(GB2548229; Quintas’229).
Quintas’229 discloses a roller blind apparatus comprising 
a control apparatus(pulley with cord 21); 
an idle end(opposite bush 21); and 
a roller tube(2) located between the control apparatus and the idle end(see Fig. 1), wherein the control apparatus is coupled(via 43) to a first corner bracket(4); the idle end includes one of an idle end spindle and an aperture and a second corner bracket(bracket 4 on right side) includes the other of the idle end spindle(43) and an aperture(23), wherein the idle end spindle is rotatably mounted within the aperture such that the idle end is rotatably coupled to the second corner bracket(page 7, lines 8-10); a first frame forming element(1) is located between the first and second brackets; and wherein the frame forming element covers the roller tube(see page 6, lines 12-13.
Regarding claim 2, Quintas’229 discloses the  roller blind apparatus according to Claim 1, wherein the roller tube defines a longitudinal axis of the apparatus(see Fig. 1); the first corner bracket includes a first engagement element(41, see Fig. 1) arranged parallel to the longitudinal axis; the second corner bracket includes a first engagement element(41, see Fig. 1) arranged parallel to the longitudinal axis; and the first frame forming element(12) is secured between the first and second corner brackets by engagement with the respective first engagement elements(see Fig. 1).
Regarding claim 3, Quintas’229 discloses the roller blind apparatus according to Claim 2, wherein the first engagement element(41) of the first corner bracket includes an arm(41, see Fig. 1) which extends towards the second corner bracket; and the first engagement element of the second corner bracket includes an arm(41, see Fig. 1) which extends towards the first corner bracket.
Regarding claim 4, Quintas’229 discloses the roller blind apparatus according to Claim 3, wherein the first corner bracket(4) includes a second engagement element(42, see Fig. 1) arranged perpendicular to the longitudinal axis; the second corner bracket includes a second engagement element(42, see Fig. 1) arranged perpendicular to the longitudinal axis; a second frame forming element(12) is coupled to the second engagement element(42) of the first corner bracket and extends downwardly from the first corner bracket; and a third frame forming element(other of 12, see Fig. 1) is coupled to the second engagement element of the second corner bracket and extends downwardly from the second corner bracket.
Regarding claim 5, Quintas’229 discloses the roller blind apparatus according to Claim 4, wherein the second engagement element(42) of the first corner bracket includes an arm(42, see Fig. 1) which extends downwardly from the first corner bracket; and the second engagement element of the second corner bracket includes an arm which extends downwardly from the second corner bracket(see Fig. 1).
Regarding claim 14, Quintas’229 discloses a roller blind including a roller blind apparatus according to Claim 1 and a blind substrate(3) carried by the roller tube(see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Quintas’229 in view of Quintas(EP2053193; Quintas ‘193).
Regarding claim 6, Quintas’229 discloses the roller blind apparatus according to Claim 5, but lacks the control apparatus including a chain sprocket; the first corner bracket includes a support spindle and the chain sprocket is rotatably coupled to the support spindle.
Quintas’193 discloses a roller blind apparatus having a control apparatus(6) and an idle end(7) and a tube(5) therebetween, and brackets(19,20), the control apparatus having a chain sprocket(on 6, see Fig. 4), the first corner bracket includes a spindle(via 6) and the support spindle and the sprocket are rotatably coupled to the support spindle.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the control apparatus of Quintas’229 with the chain sprocket of Quintas’193 given that the simple substitution of one known element for another would obtain the predictable result of controlling the apparatus. 
Regarding claim 7, Quintas’229 and QUintas’193 disclose the roller blind apparatus according to Claim 6, wherein the control apparatus further includes a clutch carried by the support spindle(Quintas’193 within 6), a drive bush(within 6) operatively coupled to the chain sprocket and an operating chain engaged with the chain sprocket(see Fig. 4).
Regarding claim 8, Quintas’229 and Quintas’193 disclose the roller blind according to Claim 5, wherein the control apparatus includes an electric motor(Quintas’193 25), the first corner bracket includes one or more electric motor coupling elements and the electric motor is secured to the first corner bracket via the or each coupling element(see Fig. 6).
Regarding claim 9, Quintas’229 and Quintas’193 disclose the roller blind apparatus according to Claim 8, wherein the apparatus further includes a control end cover(11 of Quintas’229; 18 of Quintas’193) which covers the first corner bracket.
Regarding claim 10, Quintas’229 and Quintas’193 disclose the roller blind apparatus according to Claim 9, as best understood, wherein the control apparatus includes a chain sprocket and an operating chain(see claim 6 above explanation); and the control end cover(18) includes an aperture through which the operating chain passes(see Fig. 4).  
Regarding claim 11, Quintas’229 and Quintas’193 disclose the roller blind apparatus according to Claim 10, wherein the second corner bracket includes a spindle(Quintas’229 43) and the idle end defines an aperture(110, see Fig. 1).
Regarding claim 12, Quintas’229 and Quintas’193 disclose the roller blind apparatus according to Claim 11, wherein the apparatus further includes an idle end cover(11, see Fig. 1) which covers the second corner bracket.
Regarding claim 13, Quintas’229 and Quintas’193 disclose the roller blind apparatus according to Claim 12, wherein the first corner bracket includes a second engagement element arranged perpendicular to the longitudinal axis; the second corner bracket includes a second engagement element arranged perpendicular to the longitudinal axis; a second frame forming element is coupled to the second engagement element of the first corner bracket and extends downwardly from the first corner bracket; a third frame forming element is coupled to the second engagement element of the second corner bracket and extends downwardly from the second corner bracket(see claim 4); the distal end of the second frame forming element carries a third corner bracket(14, see Fig. 1 of Quintas’229); the distal end of the third frame forming element carried a fourth corner bracket(other of 14); and a fourth frame forming element(13) is secured between the third and fourth corner brackets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/